CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 1/20/2022. Claims 5-6, 9-10, 12-14, 17-18 and 21-31 are pending in the case. Claims 1-4, 7-8, 11, 15-16 and 19-20 are cancelled. 

Allowable Subject Matter

2.	Claims 5-6, 9-10, 12-14, 17-18 and 21-31 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 17, 21 and 30, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Krenkler teaches a CoPilot digital assistant application that provides a multi-modal user interface: text, gesture or voice. The user interface has a docked or floating window through which the user can chat with the application. The application extracts the business semantics and parameters out of a user query, returns relevant information, and suggests proper actions. For example, a project manager voices a query such as "Copilot, what is going on with the costs of project ABC this month?", and the application provides a meaningful response such as "The project costs for this month are higher than average. Take a look at the cost trend chart", and displays a chart of the project costs. 

The prior art of Darby teaches that a chatbot is an automated program which conducts a conversation via audio and/or textual communications with a user.
But the claims of the present invention recite a different combination of limitations. Claim 17 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“a chatbot to receive one or more conversational user inputs from a chat window presented at a client device coupled to a network and is configurable to: 
listen for a specific event associated with a conversation session associated with the chat window; 
analyze the specific event using natural language processing to determine an intent of a user of the client device to perform an action; and 
in response to determining the intent to perform the action:
utilize information included in the specific event to generate a query for data to perform the action; and 
send the data to a web page to dynamically update a background graphical user interface display at the client device in response to obtaining the data based on the generated query 
while the chat window associated with the chatbot is concurrently displayed at the client device in response to the conversational user input to reflect the specific event “.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
March 1, 2022